United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-50207
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MANUEL JESUS MEDRANO, also known as Chuy,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-03-CR-304-7-DB
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Manuel Jesus Medrano has moved

for leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Medrano has not filed a

response to the motion.    Our review of the brief and the record

discloses no nonfrivolous issue for appeal.     Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the APPEAL IS DISMISSED.        See 5TH

CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.